DETAILED ACTION
Receipt is acknowledged of Applicant’s: (a) IDS filed on 14 December 2021 and (b) amendments to the claims and remarks, filed on 18 January 2022.
The rejections under 35 USC 112(b) cited in the previous Office action are withdrawn in view of the amendments to the claims and remarks.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Claim Interpretation
	Independent claim 26 is directed to a post-foaming composition.  It has a structural and functional component and recites the open transition term “comprising.”  The structural components are: (a) water; (b) about 2-20 wt.% of one or more anionic surfactant; (c) about 1-10 wt.% of one or more amine oxide surfactants as defined by the recited structures; (d) about 0.5-3% HASE polymer as defined by the recited classes; and (e) a foaming agent.  
*  *  *  *  *
 Claim Objections
Claim 34 is objected to because of the following informality:  claim 34 has been cancelled, however it presents text.  According to 37 CFR 1.121(c)(4)(i), “[n]o claim text shall be presented for any claim in the claim listing with the status of ‘canceled’ or ‘not entered.’”  In an effort to advance prosecution, the amendment is deemed to be compliant for the purposes of this Office action, however appropriate correction is required.
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, 29-33, 35, 38-41 remain and new claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060147406 (“Yerby”) (see IDS filed on 6 November 2018) as evidenced by STRUCTURE ™ 2001 Technical Service Bulletin (“Bulletin”) (currently of-record).
Yerby teaches viscous products for application to the body prepared from two low viscosity component formulations (see, e.g. [0012]).  Preferably, the viscous products are heated and post-foaming (see [0013]).  
Regarding claim 26, the diluent and/or solvent for the first and second low viscosity component is water (see [0026]). 
Regarding claims 26, 27, and 29, the second low viscosity component preferably contains an acrylate/steareth-20 itaconate copolymer (e.g. STRUCTURE ™ 2001- see, e.g., [0049]) with a concentration of 2-30% (see, e.g., [0026]).  Please note that STRUCTURE ™ 2001 is an acrylate comprising methacrylic acid in an emulsion (see structure disclosed on page 1 of the “Bulletin”).
Regarding the amount recited in claim 29, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
	Regarding claims 26, 30-32, and 46, sodium laureth sulfate is disclosed at a concentration of 9-20% (see, e.g., claim 11).
	Regarding claims 26, 33, 35 and 38, the disclosed material for providing low viscosity to the first component formulation and for thickening the foam can be an amine oxide, preferably  cocoamidopropyl betaine (suggesting the cocoamidopropyl dimethyl amine oxide of claim 35) at a preferred concentration of 1-8% (see [0031]).   
	Regarding claims 26 and 39, isopentane is disclosed at a concentration of 10 g (see [0052]).
	Regarding claim 40, in one embodiment, the pH of the composition is adjusted to 7.5-8.5 (see [0148] – Table 5).   
Regarding claim 41, the disclosed composition may comprise an emollient (see [0030]). 
Regarding the property recited in claim 26, Applicant’s composition, as claimed, contains the same components in the same configuration as the prior art.  Properties are the same when the structure and composition are the same.  In re Fitzgerald, 205 USPQ 594.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make the composition of claim 26 as taught by Yerby.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it can results in a post-foaming viscous product, as explained by Yerby (see [0002]).
*  *  *  *  *
Response to Arguments
Applicant's arguments regarding the rejection under 35 USC 103 filed on 18 January 2022 have been fully considered but they are not persuasive.
Applicant argues that the current amendments exclude both the acylate/steareth-20 itaconate copolymer and the oleamine oxide used in Example 1 of Yerby.  See remarks, page 12.
Regarding the polymer, Examiner respectfully submits that the polymer used by Yerby suggests the acrylates/steareth-20 methacrylate copolymer recited in claim 26.  As noted in the substantive rejection, the STRUCTURE ™ 2001 used by Yerby is an acrylate copolymer emulsion comprising methacrylate pendant groups (see structure disclosed on page 1 of the “Bulletin”) structurally similar to the ACULYN ™ 22 polymer disclosed in the instant specification (see page 3 of the ACULYN ™ 22 polymer Technical Data Sheet, attached).  
Regarding oleamine oxide, this agent was not cited in the obviousness rejection.  
It is noted that Applicant may overcome the prima facie obviousness rejection (for example, by declaration) with a showing of criticality or unexpected results when the claimed agents in the claimed amounts are combined.  
Applicant argues that the composition in Yerby is inherently stable.  See remarks, page 12.
Examiner respectfully submits that instability is not precluded by the instant composition claims.
Applicant argues that the Standamox ™ 1 used in Yerby is oleamine oxide.  See remarks, pages 12-13.
As indicated above, oleamine oxide was not cited in the obviousness rejection.  
Applicant argues that the relative amounts of the agents disclosed by Yerby are altered in the final product.  See remarks, page 14.
Examiner respectfully submits that the instant composition claims do not preclude the intermediate mixture which exists prior to the exothermic reaction.  As indicated in the substantive rejection, the reference teaches the claimed agents in the claimed amounts.
Applicant argues that the person skilled in the art would have to eliminate at least one of the monethanolamine sulphite in the Base or the hydrogen peroxide in the Developer to arrive at the claimed composition.  See remarks, page 14.  
As noted above, the instant composition claims do not preclude the intermediate mixture which exists prior to the exothermic reaction.  
*  *  *  *  *
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792. The examiner can normally be reached 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615